DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Amendment
Acknowledgment is made of applicant's Amendment, filed 10-07-2022. The changes and remarks disclosed therein have been considered.

Claim(s) 1, 6, and 11 has/have been amended, claim(s) 16-22 has/have been added by amendment, and claim(s) 1-22 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-15, 17, 18, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizu, US 20160351243 A1, in view of Atsumi, US 20160351572 A1.

As to claim 1, Ishizu discloses a memory device (see Ishizu Fig 5) comprising 
a first memory cell (see Ishizu Fig 4A Ref MC1), a second memory cell (see Ishizu Fig 4A Ref MC2), a first wiring (see Ishizu Fig 4A segment between Refs WL and OS1-1), a second wiring (see Ishizu Fig 4A segment between Refs WL and OS2-1), and a third wiring (see Ishizu Fig 4A Ref WBL1), wherein 
the first memory cell and the second memory cell each comprise a third transistor (see Ishizu Fig 4A Refs OS1-1 and OS2-1) and a fourth transistor (see Ishizu Fig 4A Ref OS1-2 AND OS2-2), wherein 
a source of the third transistor included in the first memory cell is electrically connected to the third wiring (see Ishizu Fig 4A Ref OS1-1), wherein 
a drain of the third transistor included in the first memory cell (see Ishizu Fig 4A Refs OS1-1 and SL; Electrically connected does not imply directly electrically connected.) is electrically connected to a source of the third transistor included in the second memory cell (see Ishizu Fig 4A Refs OS2-1 and SL), wherein 
a gate of the third transistor included in the first memory cell (see Ishizu Fig 4A Ref OS1-1) is electrically connected to the first wiring, wherein 
a gate of the third transistor included in the second memory cell (see Ishizu Fig 4A Ref OS2-1) is electrically connected to the second wiring, wherein 
a drain of the fourth transistor included in the first memory cell (see Ishizu Fig 4A Ref OS1-2) is electrically connected to a source of the fourth transistor included in the second memory cell (see Ishizu Fig 4A Ref OS2-2), wherein
a gate of the fourth transistor included in the first memory cell (see Ishizu Fig 4A Ref OS1-2) is electrically connected to the drain of the third transistor included in the first memory cell, wherein 
a gate of the fourth transistor included in the second memory cell (see Ishizu Fig 4A Ref OS2-2) is electrically connected to the drain of the third transistor included in the second memory cell, wherein 
the fourth transistor included in the first memory cell and the fourth transistor included in the second memory cell each include a back gate (see Ishizu Fig 4A Ref BG).

Ishizu does not appear to explicitly disclose
a first transistor, and a second transistor, a source of the fourth transistor included in the first memory cell is electrically connected to the first transistor, and  the drain of the fourth transistor included in the second memory cell is electrically connected to the second transistor. 

Atsumi discloses 
a first transistor (see Atsumi Fig 5 Refs SG1[M3] and 61), and a second transistor (see Atsumi Fig 5 Refs SG1[1] and 61), a source of the fourth transistor (see Atsumi Fig 4) included in the first memory cell is electrically connected to the first transistor (see Atsumi Fig 5 Refs SG1[M3] and 61, and  the drain of the fourth transistor (see Atsumi Fig 4) included in the second memory cell is electrically connected to the second transistor (see Atsumi Fig 5 Refs SG1[1] and 61). 

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Ishizu, may incorporate select transistors, as disclosed by Atsumi. The inventions are well known variants of memory cells arranged in strings and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Atsumi’s attempt to prevent cell disturbance (see Atsumi Para [0085]).

As to claim 2, Ishizu and Atsumi disclose the memory device according to claim 1, wherein
the drain of the third transistor included in each of the memory cells is provided with a capacitor (see Ishizu Fig 4A Refs C1 and C2).

As to claim 3, Ishizu and Atsumi disclose the memory device according to claim 1, wherein
the third transistor included in each of the memory cells comprises an oxide semiconductor in a semiconductor layer (see Ishizu Fig 7 and Para [0130]).

As to claim 4, Ishizu and Atsumi disclose the memory device according to claim 1, wherein 
the fourth transistor included in each of the memory cells comprises an oxide semiconductor in a semiconductor layer (see Ishizu Fig 7 and Para [0130]).

As to claim 5, Ishizu and Atsumi disclose the memory device according to claim 4, wherein 
the oxide semiconductor comprises one or more of indium and zinc (see Ishizu Para [0232]). 

As to claim 6, Ishizu and Atsumi disclose a memory device (see Ishizu Fig 5) comprising n (n is an integer of 3 or more) memory cells, n word lines (see Ishizu Fig 5 Ref WL), a bit line (see Ishizu Fig 4A), a first transistor (see Atsumi Fig 5 Refs SG1[M3] and 61), and a second transistor (see Atsumi Fig 5 Refs SG1[1] and 61), wherein 
the n memory cells each comprise a third transistor and a fourth transistor, wherein 
a source of the third transistor included in a first memory cell is electrically connected to the bit line (see Ishizu Fig 4A), wherein 
a drain of the third transistor included in the first memory cell is electrically connected to a source of the third transistor included in a second memory cell (see Ishizu Fig 4A), wherein 
a gate of the third transistor included in the first memory cell is electrically connected to a first word line (see Ishizu Fig 4A), wherein 
a source of the fourth transistor included in the first memory cell is electrically connected to the first transistor (see Ishizu Fig 4A, and see Atsumi Fig 5 Refs SG1[M3] and 61 ), wherein 
a drain of the fourth transistor included in the first memory cell is electrically connected to a source of the fourth transistor included in the second memory cell (see Ishizu Fig 4A), wherein 
a gate of the fourth transistor included in the first memory cell is electrically connected to the drain of the third transistor included in the first memory cell (see Ishizu Fig 4A), wherein 
a source of the third transistor included in an i-th (i is an integer greater than or equal to 2 and less than n) memory cell is electrically connected to a drain of the third transistor included in an i-1-th memory cell (see Ishizu Fig 4A and Fig 5), wherein 
a drain of the third transistor included in the i-th memory cell is electrically connected to a source of the third transistor included in an i+1-th memory cell (see Ishizu Fig 4A and Fig 5), wherein
a gate of the third transistor included in the i-th memory cell is electrically connected to an i-th word line (see Ishizu Fig 4A and Fig 5), wherein 
a source of the fourth transistor included in the i-th memory cell is electrically connected to a drain of the fourth transistor included in the i-1-th memory cell (see Ishizu Fig 4A and Fig 5), wherein 
a drain of the fourth transistor included in the i-th memory cell is electrically connected to a source of the fourth transistor included in the i+1-th memory cell (see Ishizu Fig 4A and Fig 5), wherein 
a gate of the fourth transistor included in the i-th memory cell is electrically connected to the drain of the third transistor included in the i-th memory cell (see Ishizu Fig 4A and Fig 5), wherein 
a source of the third transistor included in an n-th memory cell is electrically connected to the drain of the third transistor included in an n-1-th memory cell (see Ishizu Fig 4A and Fig 5), wherein 
a gate of the third transistor included in the n-th memory cell is electrically connected to an n-th word line (see Ishizu Fig 4A and Fig 5), wherein 
a source of the fourth transistor included in the n-th memory cell is electrically connected to a drain of the fourth transistor included in the n-1-th memory cell (see Ishizu Fig 4A and Fig 5), wherein 
a drain of the fourth transistor included in the n-th memory cell is electrically connected to the second transistor (see Ishizu Fig 4A and Fig 5, and see Atsumi Fig 5 Refs SG1[1] and 61), wherein 
a gate of the fourth transistor included in the n-th memory cell is electrically connected to the drain of the third transistor included in the n-th memory cell (see Ishizu Fig 4A and Fig 5), and wherein 
the fourth transistor included in each of the n memory cells includes a back gate (see Ishizu Fig 4A).

As to claim 7, Ishizu and Atsumi disclose the memory device according to claim 6.
Claim 7 recites substantially the same limitations as claim 2. 
All the limitations of claim 7 have already been disclosed by Ishizu and Atsumi in claim 2 above.

As to claim 8, Ishizu and Atsumi disclose the memory device according to claim 6.
Claim 8 recites substantially the same limitations as claim 3. 
All the limitations of claim 8 have already been disclosed by Ishizu and Atsumi in claim 3 above.

As to claim 9, Ishizu and Atsumi disclose the memory device according to claim 6.
Claim 9 recites substantially the same limitations as claim 4. 
All the limitations of claim 9 have already been disclosed by Ishizu and Atsumi in claim 4 above.

As to claim 10, Ishizu and Atsumi disclose the memory device according to claim 9.
Claim 10 recites substantially the same limitations as claim 5. 
All the limitations of claim 10 have already been disclosed by Ishizu and Atsumi in claim 5 above.
 
As to claim 11, Ishizu and Atsumi disclose a memory device comprising n (n is an integer of 3 or more) memory cells, n word lines (see Ishizu Fig 5 Ref WL), a first wiring (see Ishizu Fig 4A), a first bit line (see Ishizu Fig 4A), a second bit line (see Ishizu Fig 4A), a first transistor (see Atsumi Fig 5 Refs SG1[M3] and 61), a second transistor (see Atsumi Fig 5 Refs SG1[1] and 61), and a fifth transistor (see Atsumi Fig 5 Refs SG2[1] and 62), wherein 
the n memory cells each comprise a third transistor and a fourth transistor, wherein 
a source of the third transistor included in a first memory cell is electrically connected to the first bit line (see Ishizu Fig 4A), wherein 
a drain of the third transistor included in the first memory cell is electrically connected to a source of the third transistor included in a second memory cell (see Ishizu Fig 4A), wherein 
a gate of the third transistor included in the first memory cell is electrically connected to a first word line (see Ishizu Fig 4A), wherein 
a source of the fourth transistor included in the first memory cell is electrically connected to the first transistor (see Atsumi Fig 5 Refs SG1[1] and Fig 4), wherein 
a drain of the fourth transistor included in the first memory cell is electrically connected to a source of the fourth transistor included in the second memory cell (see Ishizu Fig 4A), wherein 
a gate of the fourth transistor included in the first memory cell is electrically connected to the drain of the third transistor included in the first memory cell (see Ishizu Fig 4A), wherein 
a source of the third transistor included in an i-th (i is an integer greater than or equal to 2 and less than n) memory cell is electrically connected to the drain of the third transistor included in an i-1-th memory cell (see Ishizu Fig 4A and Fig 5), wherein 
a drain of the third transistor included in the i-th memory cell is electrically connected to a source of the third transistor included in an i+1-th memory cell (see Ishizu Fig 4A and Fig 5), wherein 
a gate of the third transistor included in the i-th memory cell is electrically connected to an i-th word line (see Ishizu Fig 4A and Fig 5), wherein
a source of the fourth transistor included in the i-th memory cell is electrically connected to a drain of the fourth transistor included in the i-1-th memory cell (see Ishizu Fig 4A and Fig 5), wherein 
a drain of the fourth transistor included in the i-th memory cell is electrically connected to a source of the fourth transistor included in the i+1-th memory cell (see Ishizu Fig 4A and Fig 5), wherein 
a gate of the fourth transistor included in the i-th memory cell is electrically connected to the drain of the third transistor included in the i-th memory cell (see Ishizu Fig 4A and Fig 5), wherein 
a source of the third transistor included in an n-th memory cell is electrically connected to a drain of the third transistor included in an n-1-th memory cell (see Ishizu Fig 4A and Fig 5), wherein 
a gate of the third transistor included in the n-th memory cell is electrically connected to an n-th word line (see Ishizu Fig 4A and Fig 5), wherein 
a source of the fourth transistor included in the n-th memory cell is electrically connected to a drain of the fourth transistor included in the n-1-th memory cell (see Ishizu Fig 4A and Fig 5), wherein 
a drain of the fourth transistor included in the n-th memory cell is electrically connected to the second transistor (see Atsumi Fig 5 Refs SG1[1] and 61 and Fig 4), wherein 
a gate of the fourth transistor included in the n-th memory cell is electrically connected to the drain of a third transistor included in the n-th memory cell (see Ishizu Fig 4A and Fig 5), wherein 
the drain of the third transistor included in the n-th memory cell is electrically connected to a source of the fifth transistor (see Atsumi Fig 5 Refs SG2[1] and 62 and Fig 4), wherein 
a drain of the fifth transistor is electrically connected to the second bit line (see Atsumi Fig 5 Refs SG2[1] and 62 and Fig 4), wherein 
a gate of the fifth transistor is electrically connected to the first wiring (see Atsumi Fig 5 Refs SG2[1] and 62 and Fig 4), and wherein 
the fourth transistor included in each of the n memory cells includes a back gate (see Ishizu Fig 4A).

As to claim 12, Ishizu and Atsumi disclose the memory device according to claim 11.
Claim 12 recites substantially the same limitations as claim 2. 
All the limitations of claim 12 have already been disclosed by Ishizu and Atsumi in claim 2 above.

As to claim 13, Ishizu and Atsumi disclose the memory device according to claim 11.
Claim 13 recites substantially the same limitations as claim 3. 
All the limitations of claim 13 have already been disclosed by Ishizu and Atsumi in claim 3 above.

As to claim 14, Ishizu and Atsumi disclose the memory device according to claim 11.
Claim 14 recites substantially the same limitations as claim 4. 
All the limitations of claim 14 have already been disclosed by Ishizu and Atsumi in claim 4 above.

As to claim 15, Ishizu and Atsumi disclose the memory device according to claim 14.
Claim 15 recites substantially the same limitations as claim 5. 
All the limitations of claim 15 have already been disclosed by Ishizu and Atsumi in claim 5 above.

As to claim 17, Ishizu and Atsumi disclose the memory device according to claim 1, wherein 
the drain of the fourth transistor included in the first memory cell  (see Ishizu Fig 4A Ref OS1-2) is directly connected (see Ishizu Fig 4B Ref RBL; There is an uninterrupted electrical path between the two limitations with not circuit elements between the two.) to the source of the fourth transistor included in the second memory cell (see Ishizu Fig 4A Ref OS2-2).

As to claim 18, Ishizu and Atsumi disclose the memory device according to claim 1, wherein 
different signals (see Ishizu Fig 6 Ref selected and unselected) are supplied to the gate of the third transistor included in the first memory cell (see Ishizu Fig 4A Ref OS1-1) and the gate of the third transistor included in the second memory cell (see Ishizu Fig 4A Ref OS2-1).

As to claim 20, Ishizu and Atsumi disclose the memory device according to claim 6, wherein 
the drain of the fourth transistor included in the first memory cell  (see Ishizu Fig 4A Ref OS1-2) is directly connected (see Ishizu Fig 4B Ref RBL; There is an uninterrupted electrical path between the two limitations with not circuit elements between the two.) to the source of the fourth transistor included in the second memory cell (see Ishizu Fig 4A Ref OS2-2).

As to claim 22, Ishizu and Atsumi disclose the memory device according to claim 11, wherein 
the drain of the fourth transistor included in the first memory cell  (see Ishizu Fig 4A Ref OS1-2) is directly connected (see Ishizu Fig 4B Ref RBL; There is an uninterrupted electrical path between the two limitations with not circuit elements between the two.) to the source of the fourth transistor included in the second memory cell (see Ishizu Fig 4A Ref OS2-2).

Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive. 

The limitations, such as first and second wirings, have been interpreted with broadest reasonable interpretation, and the prior art circuit diagram discloses two discrete wiring segments which meet the claimed language. 

Ishizu inherently discloses first and second transistors, i.e. select transistors, as the memory strings disclosed by Ishizu require select transistors, and Atsumi is relied upon to explicitly disclose select transistor arrangements required for Ishizu’s disclosure. Their combination is obvious, and the rejection is proper.

Allowable Subject Matter
Claim(s) 16, 19, and 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claims 16, 19, and 21):
the drain of the third transistor included in the first memory cell is directly connected to the source of the third transistor included in the second memory cell.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 12/02/2022